In an action to recover on a promissory note and guarantees, the defendants appeal from a judgment of the Supreme Court, Nassau County (Collins, J.), dated June 16, 1995, which, upon an order of the same court, entered March 31, 1995, granting the plaintiff’s motion for summary judgment and dismissal of the defendants’ affirmative defenses and counterclaims, is in favor of the plaintiff and against them in the principal sum of $284,387.32. The defendants’ notice of appeal from the order is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
*511Ordered that the judgment is affirmed, with costs.
In moving for summary judgment, the plaintiff established prima facie entitlement to recovery on the promissory note and guarantees in question. The Supreme Court properly concluded that the defendants failed to submit evidence sufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562).
The defendants’ remaining contentions aré without merit. Balletta, J. P., Sullivan, Copertino and Krausman, JJ., concur.